Citation Nr: 1713862	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12 21-492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a shoulder disability.

2.  Entitlement to service connection for a low back disability


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty with the Marine Corps from April 1977 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


REMAND

In an August 2012 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) at his local office.  In a December 2014 letter, the Veteran was informed that his hearing was scheduled for January 2015.  However, the letter was returned as undeliverable, and the Veteran failed to appear at the scheduled hearing.  Consequently, the Veteran's hearing request was deemed withdrawn in the Board's February 2015 remand decision.  In June 2015, the Veteran submitted a VA Form 20-572 in which he requested a change of address and provided an address different from the address to which his hearing notice was mailed.  In his September 2016 VA Form 9, submitted in response to the September 2016 Supplemental Statement of the Case, the Veteran again requested a videoconference hearing with a VLJ at his local office.  

Because the record shows that the Veteran did not receive notice of the scheduled January 2015 hearing, and since there is no indication that the Veteran has withdrawn the hearing request pursuant to 38 C.F.R. § 20.704 (b) and (e), the Board finds that a remand for a new hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the RO consistent with the Veteran's request.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704 (b).  After the hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







